DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Status
The objections to claims 1-4, 6, 8-12, 14, 16-18 and 20-21 have been withdrawn in view of applicant’s amendments.
The rejections to claims 1-6, 8-14, 16-18 and 20-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn in view of applicant’s amendments.
Claims 1-6, 9-14, 17, 18 and 20-22 (renumbered as 1-17) are allowed.  Claims 7, 8, 15, 16, 19 and 23 are cancelled. 

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Ishir Mehta (Reg. #75,611). 
This application has been amended as follows: 
In the Claims
In claim 1 line 4, replace “by a processor” with “by a processor of a server”.

In claim 17 line 2, replace “processors” with “processors of a server”.
In claim 1 line 22, replace “determining” with “determining, by the processor,”.
In claim 9 line 9, replace “that one or more” with “that the one or more”. 
In claim 17 line 10, replace “that one or more” with “that the one or more”. 
In claim 9 line 11, replace “to the,” with “to the processor,”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest the combination of elements, when viewed as a whole, recited in independent claim 1.  More specifically, the key features which overcome the prior art of record are the features relating to “inserting, by the processor, in response to the number of the more than one consecutive discarded data packets being determined to be less than the second threshold, and as a first remedy, a sound into the VoIP call, wherein the sound is configured to trigger a phonemic restoration response by a listener” and Page 2 of 10Docket No. P201701337US01”determining, by the processor, whether to initiate a second remedy based on whether the number of the more than one consecutive discarded data packets is greater than the second threshold, wherein the second remedy comprises alerting the listener, any other parties to the VoIP call, and a service provider of the VoIP call”.  Further search and consideration was given, however, no prior art resulting from the new search could be found which could adequately teach or suggest the limitations, when viewed as a whole, of independent claim 1.  Similar features are disclosed in independent claims 9 and 17, thus the same reasoning applies.  Accordingly, claims 1-6, 9-14, 17, 18 and 20-22 (renumbered as 1-17) are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250.  The examiner can normally be reached on M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/MARIELA VIDAL CARPIO/Examiner, Art Unit 2476